      2:20-cv-01566-DCN          Date Filed 08/31/20      Entry Number 19       Page 1 of 1




        97 Broad Street • Charleston, SC 29401 • Post Office Box 859 • Charleston, SC 29402
             Phone: 843-727-1144 • Fax: 843-727-7696 • www.wmalawfirm.net

                                        August 31, 2020

                                                                          Direct Dial: (843) 793-6040

VIA ECF

Clerk of Court
USDC District of South Carolina
Charleston Division

       Re:     Brian Hughs v. Royal Energy Resources, Inc., et al.
               Case No.:     2:20-cv-01566-DCN
               Our File No.: 2281-1

Dear Sir or Madame:

        Please allow this letter to confirm that pursuant to Local Rule 12.01 (D.S.C.), counsel for
Defendants has agreed to an extension of time until September 18, 2020 for Plaintiff, Brian Hughs,
to respond to Defendants’ Answer and Counterclaim (ECF #10) filed in the above-referenced
matter. Please see the e-mail exchange attached hereto as Exhibit “A” confirming the extension.
If you have any questions, please do not hesitate to contact me.

       With kind regards, I am

                                             Sincerely,

                                             WILLS MASSALON & ALLEN LLC


                                             s/Christy Allen


                                             Christy Ford Allen (Federal Bar #07549)
                                             callen@wmalawfirm.net
